Exhibit 10.1

 

SEPARATION AGREEMENT AND RELEASE

 

This Separation Agreement and Release (the “Agreement”) is made by and between
SeeBeyond Technology Corporation, a Delaware Corporation doing business in
California (the “Company”), and Mark D. Magarian (“Executive”).

 

WHEREAS, Executive is employed by the Company as the Senior Vice President of
Human Resources, is a registered officer of the Company, and is the Company’s
401k Plan Administrator;

 

WHEREAS, the Company and Executive have mutually agreed to end the regular
full-time employment relationship effective January 31, 2005 (“the Transition
Date”), at which time Executive will become a part-time employee/consultant for
a period of ten (10) months thereafter, up to and including November 31, 2005
(“the Separation Date”).  During said ten (10) month period, Executive shall act
in the capacity of an attorney at law, duly licensed to practice in the State of
California, and will report directly to the Company’s Vice President Legal
Affairs and General Counsel;

 

WHEREAS, on or about the Transition Date Executive will no longer be a
registered officer of the Company;

 

WHEREAS, on or about the Transition Date Executive will no longer be the Plan
Administrator for the Company’s 401k Plan;

 

NOW THEREFORE, in consideration of the mutual promises made herein, the Company
and Executive (collectively referred to as “the Parties”) hereby agree as
follows:

 

1.             Consideration.  The Company and Executive agree as follows:

 

A.           On or about the Transition Date, Executive will receive, in one
lump sum, the equivalent of eleven (11) months base salary, to wit: One Hundred
Ninety Two Thousand Five Hundred Dollars ($192,500.00), less normal and
customary payroll withholding taxes and deductions;

B.             On or about the Transition Date, Executive will receive his
earned and accrued but unused vacation pay, less normal and customary payroll
withholding taxes and deductions;

C.             Executive will receive his Q4 2004 Incentive Compensation Bonus,
less normal and customary payroll withholding taxes and deductions, when the
Company processes said bonuses for other senior corporate executives.  Said
Incentive Compensation Bonus will be calculated pursuant to the terms of the
Board approved Q4 2004 Incentive Compensation Plan for senior corporate
executives, provided however, the “MBO component” shall not be less than 100%;

D.            During the ten (10) month period between the Transition Date and
the Separation Date, while Executive is acting in the capacity of an attorney at
law, Executive will receive Three Thousand Dollars ($3,000.00) per month, less
normal and customary

 

1

--------------------------------------------------------------------------------


 

payroll withholding taxes and deductions.  During this time, Executive will make
himself reasonably available to the Company, by and through the Vice President
Legal Affairs and General Counsel, for a mutually agreed number of hours per
month to provide legal advice and counsel.  (For purposes of clarity, Executive
shall have the right to work and/or be employed, on a regular full-time basis or
otherwise, for any other business or entity (with the exception of any pure play
integration software provider such as but not limited to Tibco, Vitria, or
WebMethods during this period or thereafter)).  The Company shall pay or
reimburse Executive for all pre-approved reasonable business expenses incurred
in the performance of Executive’s duties and which are consistent with the
Company’s policies, practices and procedures, upon submission of appropriate
vouchers and other supporting data.  The Company will also allow Executive to
utilize one of the Company’s laptop computers and mobile phones;

E.              During the ten (10) month period between the Transition Date and
the Separation Date, Executive and his dependants will continue to be eligible
for and participate in all Company benefit programs, including but not limited
to medical, dental, life, disability, FSA and 401k. (For purposes of clarity,
during this period, Executive’s 401k contribution (if any) and the Company’s
corresponding match (if any) shall be based upon the $3,000.00 per month
referred to in paragraph D, above).  Notwithstanding this section, Executive
will not earn or accrue vacation pay during the ten (10) month period;

F.              Executive will continue to be eligible for and participate in
the Company’s Stock Option Program, consistent with the terms of the Company’s
Stock Option Plan, through the Separation Date.  Executive’s rights in said
Stock Option Program, in particular with respect to accelerated vesting upon a
Change of Control, will remain identical to those established in Executive’s
Offer Letter of Employment which is attached hereto as Exhibit “A” and
incorporated herein by reference. (For purposes of clarity, the maximum number
of unvested options Executive shall be eligible to vest in — either through
ordinary vesting or the Change of Control provision set forth in  Executive’s
Offer Letter — shall be 31,250 options.)

G.             Executive will have 90 days from the Separation Date to exercise
any outstanding and vested but unexercised stock options, thereafter they will
be canceled;

H.            Executive will not be eligible to participate in any Incentive
Compensation Bonus programs in 2005 or thereafter;

I.                 To the extent Executive has been named as a party, or is
named as a party in the future, in any administrative, civil or criminal action
as a result of the performance of his duties in the ordinary course of
employment with the Company, the Company agrees to defend Executive and
indemnify Executive for any and all reasonable costs associated with such
action(s).  The Company shall have the option to select and monitor defense
counsel. For purposes of clarity this obligation shall not apply should it be
determined that Executive was acting outside of the course and scope of his
employment

 


2. CONFIDENTIAL INFORMATION.   EXECUTIVE UNDERSTANDS AND ACKNOWLEDGES THAT IN
THE COURSE OF EXECUTIVE’S EMPLOYMENT, HE HAS HAD ACCESS TO INFORMATION WHICH IS
BOTH CONFIDENTIAL AND PROPRIETARY TO THE COMPANY AND ITS SUBSIDIARIES AFFILIATES
(THE “COMPANY

 

2

--------------------------------------------------------------------------------


 


GROUP”) THAT CONCERNS THE TECHNOLOGICAL INNOVATIONS, OPERATION AND METHODOLOGY
OF THE COMPANY GROUP, INCLUDING, WITHOUT LIMITATION, BUSINESS PLANS, FINANCIAL
INFORMATION, COMPANY POLICIES, COMPANY STRATEGIES, PROTOCOLS, PROPOSALS,
MANUALS, PROCEDURES AND GUIDELINES, COMPUTER SOURCE CODES, PROGRAMS, SOFTWARE,
KNOW-HOW AND SPECIFICATIONS, COPYRIGHTS, TRADE SECRETS, MARKET INFORMATION,
DEVELOPMENTS (AS HEREINAFTER DEFINED), DATA AND CUSTOMER INFORMATION
(COLLECTIVELY, “PROPRIETARY INFORMATION”).  EXECUTIVE AGREES THAT DURING THE
PERIOD BEGINNING ON THE DATE OF HIS HIRING AND CONTINUING IN PERPETUITY
THEREAFTER, EXECUTIVE SHALL KEEP CONFIDENTIAL AND SHALL NOT DISCLOSE ANY SUCH
PROPRIETARY INFORMATION TO ANY THIRD PARTY, AND SHALL NOT MISUSE, MISAPPROPRIATE
OR EXPLOIT SUCH PROPRIETARY INFORMATION IN ANY WAY.  THE RESTRICTIONS CONTAINED
HEREIN SHALL NOT APPLY TO ANY INFORMATION WHICH EXECUTIVE CAN DEMONSTRATE
(I) WAS ALREADY AVAILABLE TO THE PUBLIC AT THE TIME OF DISCLOSURE, OR
SUBSEQUENTLY BECAME AVAILABLE TO THE PUBLIC, OTHERWISE THAN BY BREACH OF THIS
AGREEMENT OR (II) WAS THE SUBJECT OF A COURT ORDER TO DISCLOSE.


 

“Developments” shall mean all data, discoveries, findings, reports, designs,
inventions, improvements, methods, practices, techniques, developments,
programs, concepts and ideas, whether or not patentable, relating to the present
or planned activities, or the products and services of the Company .

 

3. Release of Claims.  Executive and the Company agree that the foregoing
consideration represents settlement in full of all outstanding obligations owed
to Executive by the Company or to the Company by Executive.  Executive and the
Company, on behalf of themselves, and their respective heirs, family members,
executors and assigns, hereby fully and forever releases one another and their
respective officers, directors, executives, investors, attorneys, shareholders,
administrators, affiliates, divisions, subsidiaries, predecessor and successor
corporations, and assigns, and other third parties from, and agrees not to sue
concerning, any claim, duty, obligation or cause of action relating to any
matters of any kind, whether presently known or unknown, suspected or
unsuspected, that they may possess arising from any omissions, acts or facts
that have occurred up until and including the Effective Date of this Agreement
including, without limitation,

 

(a)           any and all claims relating to or arising from Executive’s
employment relationship (including but not limited to claims for wages and
salary with the Company and the termination of that relationship;

 

(b)           any and all claims relating to, or arising from, Executive’s right
to purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;

 

(c)           any and all claims for wrongful discharge of employment;
termination in violation of public policy; discrimination; breach of contract,
both express and implied; breach of a covenant of good faith and fair dealing,
both express and implied; negligent or intentional infliction of emotional
distress; negligent or intentional misrepresentation; negligent or intentional
interference with contract or prospective

 

3

--------------------------------------------------------------------------------


 

economic advantage; unfair business practices; defamation; libel; slander;
negligence; personal injury; assault; battery; invasion of privacy; false
imprisonment; and conversion;

 

(d)           any and all claims for violation of any federal, state or
municipal statute, including, but not limited to, Title VII of the Civil Rights
Act of 1964, the Civil Rights Act of 1991, the Age Discrimination in Employment
Act of 1967, the Americans with Disabilities Act of 1990, the Fair Labor
Standards Act, the Executive Retirement Income Security Act of 1974, The Worker
Adjustment and Retraining Notification Act, Older Workers Benefit Protection
Act; the California Fair Employment and Housing Act, and Labor Code section 201,
et seq. and section 970, et seq.;

 

(e)           any and all claims for violation of the federal, or any state,
constitution;

 

(f)            any and all claims arising out of any other laws and regulations
relating to employment or employment discrimination; and

 

(g)           any and all claims for attorneys’ fees and costs.

 

Executive and the Company agree that the release set forth in this section shall
be and remain in effect in all respects as a complete general release as to the
matters released.  This release does not extend to any obligations incurred
under this Agreement.

 

4. Acknowledgment of Waiver of Claims under ADEA.  Executive acknowledges that
he is waiving and releasing any rights he may have under the Age Discrimination
in Employment Act of 1967 (“ADEA”) and that this waiver and release is knowing
and voluntary.  Executive and the Company agree that this waiver and release
does not apply to any rights or claims that may arise under ADEA after the
Effective Date of this Agreement.  Executive acknowledges that the consideration
given for this waiver and release Agreement is in addition to anything of value
to which Executive was already entitled.  Executive further acknowledges that he
has been advised by this writing that (a) he should consult with an attorney
prior to executing this Agreement; (b) she has 45 days within which to consider
this Agreement; (c) he has 7 days following the execution of this Agreement by
the parties to revoke the Agreement (“Revocation Period”); and (d) this
Agreement shall not be effective until the revocation period has expired. Any
revocation must be in writing and delivered to Mark A. Brooks at the Company by
the close of business on the seventh day from the date that Executive signed
this agreement.  Executive understands that, although Executive has forty-five
(45) days to consider the Agreement, Executive may accept the terms of the
Agreement at any time during those forty-five (45) days.

 

5. Civil Code Section 1542.  Executive and the Company represent that they are
not aware of any claims against one another other than the claims that are
released by this Agreement.  Executive and the Company acknowledge that they
have been advised by legal counsel and are familiar with the provisions of
California Civil Code Section 1542, which provides as follows:

 

4

--------------------------------------------------------------------------------


 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

 

Executive and the Company, being aware of said code section, agree to expressly
waive any rights they may have thereunder, as well as under any other statute or
common law principles of similar effect.

 

6. No Pending or Future Lawsuits.  Executive and the Company represent that they
have no lawsuits, claims, or actions pending in their names, or on behalf of any
other person or entity, against Executive or the Company or any other person or
entity referred to herein.  Executive and the Company also represent that they
do not intend to bring any claims on their own behalf or on behalf of any other
person or entity against the Company or any other person or entity referred to
herein.

 

7. No Cooperation.    Executive and the Company agree that they will not
actively counsel or assist any attorneys or their clients in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints by any third party against Executive, the Company and/or any officer,
director, executive, agent, representative, shareholder, other third party or
attorney of Executive or the Company, unless under a subpoena or other court
order to do so.

 

8. No Defamation or Tortuous Interference.  Executive and the Company agree to
refrain from any defamation, libel or slander of Executive or the Company and
its respective officers, directors, executives, investors, shareholders,
administrators, affiliates, divisions, subsidiaries, predecessor and successor
corporations, and assigns or tortuous interference with the contracts and
relationships of Executive or the Company and its respective officers,
directors, executives, investors, shareholders, administrators, affiliates,
divisions, subsidiaries, predecessor and successor corporations, and assigns. 
All inquiries by potential future employers of Executive will be directed to the
Vice President of Legal Affairs and General Counsel or Chief Financial Officer. 
Upon inquiry, the representative shall state the following:  It is the policy of
the Company to only provide an Executive’s last position and dates of
employment, and with the written authorization of the Executive, his or her
terms of compensation.

 

9. Tax Consequences. The Company makes no representations or warranties with
respect to the tax consequences of the payment of any sums to Executive under
the terms of this Agreement.  Executive agrees and understands that he is
responsible for payment, if any, of local, state and/or federal taxes on the
sums paid hereunder by the Company and any penalties or assessments thereon. 
Executive further agrees to indemnify and hold the Company harmless from any
claims, demands, deficiencies, penalties, assessments, executions, judgments, or
recoveries by any government agency against the Company for

 

5

--------------------------------------------------------------------------------


 

any amounts claimed due on account of Executive’s failure to pay federal or
state taxes or damages sustained by the Company by reason of any such claims,
including reasonable attorneys’ fees.

 

10. No-Solicitation. Executive agrees that for one (1) year from the Transition
Date, Executive will not directly induce any employee, consultant, or
independent contractor of the Company to terminate his or her employment or
relationship with the Company.

 

11. No Admission of Liability.  The Parties understand and acknowledge that this
Agreement constitutes a compromise and settlement of claims related to the
employment relationship between the parties.  No action taken by the Parties
hereto, or either of them, either previously or in connection with this
Agreement shall be deemed or construed to be (a) an admission of the truth or
falsity of any claims heretofore made or (b) an acknowledgment or admission by
either party of any fault or liability whatsoever to the other party or to any
third party.

 

12. Costs.  The Parties shall each bear their own costs, expert fees, attorneys’
fees and other fees incurred in connection with this Agreement

 

13. Arbitration.  The Parties agree that any and all disputes arising out of the
terms of this Agreement, including their interpretation and/or enforceability,
shall be subject to final and binding arbitration held in Los Angeles County,
California.  Said arbitration to be conducted by an arbitrator that is mutually
agreeable to both Executive and the Company, all in accordance with the rules of
the American Arbitration Association then in effect.  If Executive and the
Company cannot agree upon an arbitrator, the arbitration shall be settled before
a panel of three arbitrators, one to be selected by the Company, one by
Executive and the other by the two persons so selected, all in accordance with
the rules of the American Arbitration Association then in effect.  Judgment upon
the award rendered by the arbitrator(s) may be entered by any court having
jurisdiction over the matter.  Costs and fees of the arbitration will be divided
equitably by the arbitrator between both parties; provided, however, that, in
the event that either party prevails over the other party in connection with an
arbitration arising out of a breach of this Agreement, the non-prevailing party
shall be liable for all reasonable attorney’s fees and expenses incurred in
connection with any action for damages or the enforcement of any provision of
this Agreement brought by the other party.

 

14. Authority.  The Company represents and warrants that the undersigned has the
authority to act on behalf of the Company and to bind the Company and all who
may claim through it to the terms and conditions of this Agreement.  Executive
represents and warrants that he has the capacity to act on his own behalf and on
behalf of all who might claim through him to bind them to the terms and
conditions of this Agreement.  Executive warrants and represents that there are
no liens or claims of lien or assignments in law or equity or otherwise of or
against any of the claims or causes of action released herein.

 

15. No Representations.  Executive represents that he has had the opportunity to
consult with an attorney, and has carefully read and understands the scope and
effect of the

 

6

--------------------------------------------------------------------------------


 

provisions of this Agreement.  Neither party has relied upon any representations
or statements made by the other party hereto which are not specifically set
forth in this Agreement.

 

16. Severability.  In the event that any provision hereof becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement shall continue in full force and effect without said provision.

 

17. Entire Agreement.  This Agreement represents the entire agreement and
understanding between the Company and Executive concerning Executive’s
separation from the Company, and supersedes and replaces any and all prior
agreements and understandings concerning Executive’s relationship with the
Company.

 

18. No Oral Modification.  This Agreement may only be amended in writing signed
by Executive and the Vice President of Legal Affairs and General Counsel.

 

19. Governing Law.  This Agreement shall be governed by the laws of the State of
California.

 

20. Effective Date.  This Agreement is effective immediately after it has been
signed by both Parties.

 

21. Counterparts.  This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.

 

22. Voluntary Execution of Agreement.  This Agreement is executed voluntarily
and without any duress or undue influence on the part or behalf of the Parties
hereto, with the full intent of releasing all claims.  The Parties acknowledge
that:

 

1.             They have read this Agreement;

 

2.             They have been represented in the preparation, negotiation, and
execution of this Agreement by legal counsel of their own choice or that they
have voluntarily declined to seek such counsel;

 

3.             They understand the terms and consequences of this Agreement and
of the releases it contains;

 

4.             They are fully aware of the legal and binding effect of this
Agreement.

 

23. Successors.  This Agreement shall be binding upon and inure to the benefit
of and be enforceable by the parties hereto and their respective heirs, legal
representatives, successors and, in the case of the Company, business successors
(whether direct or indirect, by purchase, merger, consolidation or otherwise),
but no other person shall

 

7

--------------------------------------------------------------------------------


 


ACQUIRE OR HAVE ANY RIGHTS UNDER OR BY VIRTUE OF THIS AGREEMENT, AND THE
OBLIGATIONS OF EXECUTIVE UNDER THIS AGREEMENT MAY NOT BE ASSIGNED OR DELEGATED.

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

 

 

SEEBEYOND TECHNOLOGY CORPORATION

 

 

 

 

 

 

Dated: January 31, 2005

 

By:

/S/ BARRY J. PLAGA

 

 

 

Barry J. Plaga

 

 

Chief Financial Officer

 

 

 

 

 

 

Dated: January 31, 2005

 

 

 

 

 

 

 

/S/MARK D. MAGARIAN

 

 

 

Mark D. Magarian

 

8

--------------------------------------------------------------------------------